Citation Nr: 0001646	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-31 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
low back disability, with chronic muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the veteran's claim to an increased evaluation.

Service connection for a low back injury was granted in an 
April 1995 rating decision, and a 20 percent initial rating 
was assigned.  The veteran appealed this initial evaluation, 
and the RO, in an October 1996 rating decision increased the 
veteran's disability rating to 30 percent, effective from 
June 1994.  This 30 percent disability rating remains in 
effect and is the subject of this appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The Board notes that the veteran's claim was before the Board 
in September 1998.  At that time, it was remanded for further 
development.  Specifically, the RO was directed to afford the 
veteran a VA orthopedic examination.  Review of the record 
indicates that the RO complied with the Board's directives, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, a VA orthopedic examination was conducted in 
August 1999.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's low back disability is manifested by 
complaints of chronic bothersome low back pain, radiating 
into the right buttock and thigh, and of easy fatigue.  
Clinically, range of motion testing produced pain, and an x-
ray study of the lumbar spine showed a very definite 
abnormality at L-1 and osteoporosis.

CONCLUSION OF LAW

The schedular criteria for a 60 percent disability rating for 
the veteran's low back disability, with chronic muscle 
strain, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.40, 4.45, Diagnostic 
Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  His 
assertion that the disability is greater is sufficient to 
make the claim plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed pursuant to VA's 
statutory duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

In this instance, the veteran's low back disability, with 
chronic muscle strain, is addressed by the schedular criteria 
applicable to the musculoskeletal system.  See 38 C.F.R. Part 
4, § 4.71a.  Specifically, Diagnostic Code 5285 (vertebra, 
fracture of, residuals) provides for rating in accordance 
with definite limited motion or muscle spasm, with an 
additional 10 percent added for demonstrable deformity of a 
vertebral body.

In turn, Diagnostic Code 5292 (Spine, limitation of motion 
of, lumbar) provides for a 10 percent evaluation where there 
is slight limitation of motion.  A 20 percent evaluation is 
warranted where there is moderate limitation of motion, and a 
40 percent evaluation is warranted where there is severe 
limitation of motion.

The veteran is currently evaluated at 30 percent under this 
application of schedular criteria.  He was found to have 
moderate limitation of motion of the lumbar spine, which 
warrants a 20 percent evaluation, and an additional 10 
percent was added for the demonstrable deformity at L-1.  In 
order to warrant a higher evaluation under this application 
of schedular criteria, the veteran would need to experience 
severe limitation of motion of the lumbar spine.

Also for consideration and possible application, then, is 
Diagnostic Code 5293 (Intervertebral disc syndrome), which 
provides for evaluations greater than the veteran's current 
30 percent disability rating.  Specifically, Diagnostic Code 
5293 provides for a 40 percent evaluation where there is 
evidence of severe disability, with recurring attacks and 
intermittent relief.  A 60 percent evaluation, the maximum 
available, is warranted where there is evidence of pronounced 
disability, with persistent symptoms compatible with sciatic 
neuropathy, with little intermittent relief.

Further, Diagnostic Code 5295 (Lumbosacral strain) provides 
for a maximum 40 percent evaluation where there is evidence 
of severe lumbosacral strain, with listing of whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. §§ 4.40 and 4.45 (addressing disability of 
the musculoskeletal system and the joints, respectively) must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

II.  Factual Background

The veteran's service medical records show that the veteran 
hit his back getting out of a car in April 1969.  There was 
muscle spasm on flexion and bending to the right.  It was 
noted that the veteran's motion was limited by pain.  An x-
ray study of the veteran's lumbar spine revealed an 
irregularity at the L-1 vertebra, which appeared to be an old 
injury.  The recorded impression was L-5 nerve root 
irritation, secondary to the contusion on the veteran's back, 
and lumbosacral spasm.  Entries dated in July 1970 indicate 
that the veteran complained of persistent low back pain since 
injuring his back in the spring of 1969.  The veteran was 
evaluated in the Orthopedic Clinic, and degenerative disc 
disease was diagnosed.  A contemporaneous x-ray study 
revealed an old compression fracture of the L-1 vertebra, 
with narrowing of the T12-L1 interspace.  There were minimal 
sclerotic changes, consistent with degenerative joint disease 
along the adjacent vertebral body margins.  Upon separation 
examination (also conducted in July 1970), the veteran's 
persistent low back pain was clinically noted.

The January 1995 VA examination reflects the veteran's 
service medical history.  It also reflects the veteran's 
report of never having been without low back pain since his 
service.  The veteran stated that he had had to quit lumber 
millwork because of back pain.  The veteran was careful with 
his back and took aspirin.  He could comfortably drive a car 
for at least two hours.  Walking was all right for about two 
miles, but it did tend to bother his back.  The veteran's 
standing was limited to about four hours a day because of 
back pain.  The veteran's back pain radiated into the right 
buttock and thigh.  Physical examination found that the 
veteran could flex forward and reach his feet, and percussion 
of the flexed spine was not painful.  Range of motion testing 
of the back showed flexion to 95 degrees and extension to 30 
degrees.  Rotation was to 40 degrees both sides, and lateral 
bending was to 30 degrees on the left and 35 degrees on the 
right.  There was some mild pain with these movements.  The 
spine was nontender.  A contemporaneous x-ray study of the 
lumbar spine showed deformity of the L-1 vertebral body.  It 
was noted that an old fracture could cause this.  There was 
also mild scoliosis.  No significant arthritic change was 
detected.  An x-ray study of the veteran's dorsal spine 
showed the heights of the dorsal vertebral bodies to be well-
maintained, and they appeared normal for the veteran's age.  
The diagnosis was chronic muscular strain.  The veteran's 
lumbar nerve roots were all right.  The examiner stated that 
the veteran's lower extremity distress was all proximal to 
the knee and was diagnosed as referred pain from the back.  
Degenerative and post traumatic status of the spine was per 
VA radiology.

At his RO hearing (conducted in September 1996), the veteran 
testified that he felt that he had been rushed through his VA 
examination.  (Transcript (T.) at 2).  The veteran also 
testified that the examiner had had him touch his toes, but 
the veteran stated that he still could not touch his toes.  
Id.  Rather, he could reach about six inches above his toes.  
(T. at 3).  The veteran indicated that he had taken aspirin 
before the examination.  (T. at 3-4).  The examiner had not 
asked the veteran about taking any medications.  (T. at 4).  
The veteran testified that he could walk about five city 
blocks.  Id.  When asked if the four hours of standing was 
accurate, as reflected in the VA examination, the veteran 
said that that was wrong, because he had lost a lot of jobs 
because he could not stand.  (T. at 5).  The veteran stated 
that he could stand for about half-an-hour at the most.  Id.  
The veteran reported that his back pain interfered with his 
sleep and that he had to sleep in a recliner most of the 
time.  Id.  The veteran also reported that he had anger 
problems because of his back pain.  (T. at 6).  The veteran 
stated that in 1992 or 1993, he had become hooked on Tylenol 
with codeine and that he had had to quit taking it.  (T. at 
7).  Now he took Aleve, a couple every three hours.  (T. at 
8).  The veteran reported that he had not been to any doctors 
lately for his back, as they never did anything.  Id.  When 
asked if he wore a brace, the veteran responded that he used 
to wear elastic support, but he quit wearing it because he 
would sweat and because of his weight gain.  (T. at 9).  When 
asked if he experienced muscle spasms in his back, the 
veteran responded in the affirmative and stated that his back 
would get really tight.  (T. at 10).  The veteran also stated 
that he had pain radiating down his legs.  Id.  The veteran 
indicated that his back did not ache continually, all the 
time, but when it did, it would last for two to three weeks 
straight.  (T. at 11).  Then he would get a couple of days 
off from pain.  Id.  When asked if his back had ever given 
out on him, the veteran again responded in the affirmative.  
Id.  At the close of the hearing, the veteran's service 
representative submitted a June 1996 private x-ray study of 
the veteran's lumbar spine and right knee.  (T. at 12).

This x-ray study demonstrated a deformity of the anterior-
superior margin of L-1.  It was noted that this appeared to 
represent chronic change.  The remaining lumbar vertebrae 
demonstrated a subtle irregularity of the anterior margin of 
L-3.  It was noted that this could represent an impaction-
type fracture.  The lumbar vertebrae were otherwise grossly 
unremarkable in height, and no other evidence of fracture was 
seen.  Schmorl's nodes were present at each lumbar disc level 
from L2-S1.  The lumbar discs were otherwise grossly 
unremarkable.  A mild rotoscoliosis of the lumbar spine was 
also present.  Alignment was otherwise well-maintained.  The 
impressions were possible slight impaction fracture of the L-
3 intervertebral body; deformity of the L-1 vertebral body 
probably representing chronic change; and grossly negative 
acute right knee.

The August 1999 VA orthopedic examination (conducted pursuant 
to the Board's September 1998 remand) reflects the veteran's 
service medical history and indicates that the veteran was 
being seen for a chronic back problem.  The veteran denied 
any back injuries since service, including workers' 
compensation.  The veteran's present comfort level allowed 
operating a car for about 60 minutes and walking for about 10 
minutes, but was limited by low back pain.  With driving, the 
veteran also reported that there was numbness in the right 
lower extremity.  The veteran's low back had chronic 
bothersome pain, which radiated into the right buttock and 
thigh.  The veteran's right thigh also had some numbness.  
Coughing did not cause any orthopedic pain.  It was noted 
that the veteran had subjective feelings of weakness 
throughout the entire body, including his low back.  The 
veteran also had easy fatigue of the low back and impaired 
coordination in the right lower extremity.  Flare-ups with 
activity bothered the veteran's low back.  These flare-ups 
occurred once or twice a week and were usually associated 
with housework or chores.  Prolonged sitting, standing, or 
driving also tended to make the veteran's back worse.  The 
veteran stated that if he changed activities, he felt better 
within 20 minutes.  Physical examination found some limping 
with the right knee, with symptoms in the right hip and 
thigh.  The veteran was able to rise on his toes and heels, 
and he could flex forward and reach to the lower tibia.  
Percussion of the flexed spine gave some pain at L-5.  Range 
of motion testing of the lumbar spine found flexion to 90 
degrees and extension to 15 degrees.  Rotation was to 
25 degrees on the left and to 20 degrees on the right.  
Lateral bending as to 25 degrees on the left and to 30 
degrees on the right.  There was pain with these movements.  
There was also some guarding to minimize pain.  Alignment of 
the spine was okay, and there was moderate low back 
tenderness at L-5.  The examiner referenced earlier x-ray 
studies of the veteran's lumbar spine and indicated that 
current x-rays showed that the situation was worse than it 
appeared from previous reports.  The compression at L-1 was a 
very definite abnormality, with compression to 35 percent.  
There was loss of vertebral body height anteriorly.  There 
was also osteoporosis, and the appearance suggested some 
absorption of bone, but there was no evidence of malignancy.  
The osteoporosis involved the entire lumbar spine.  The 
Schmorl's nodes changes were very slight.  The main 
abnormality was the compression at L-1 and the osteoporosis.  
The examiner commented that the veteran's chronic back pain 
was mostly at the low back, which was diagnosed as chronic 
muscular strain superimposed on a post traumatic deformity 
and post traumatic instability.  There was some associated 
degenerative instability at the level of this deformity.  The 
veteran's lumbar nerve roots were probably okay.  Associated 
lower extremity symptoms were mostly on the right and 
diagnosed as referred discomfort from the back.  The 
osteoporosis was probably not symptomatic, but there may have 
been some further settling of the deformity at L-1 because of 
the osteoporosis.  The examiner stated that the earlier x-
rays of the veteran's lumbar spine made it sound as though 
the deformity at L-1 was not very severe, but it was a very 
definite deformity at the present time.  The examiner also 
indicated that the veteran's back pain was probably worsened 
by chronic tension and/or depression.  The examiner indicated 
that the veteran would probably continue to have bothersome 
back pain.  Conservative treatment was appropriate, and the 
examiner noted that the veteran needed to be careful with his 
back.  

In response to the Board's remand, the examiner commented 
that the veteran's subjective symptoms were corroborated by 
the 30-degree decrease in the flexion of the back, as well as 
by the 25-degree decrease in back flexion.  The examiner also 
commented that there were facial changes made with painful 
movement and some guarding of movement to minimize back pain.  
Additionally, the veteran's description of the pain was 
typical for the kind of back problem he had.  The examiner 
also stated that the veteran's back problem limited him to 
very light types of activity.  This activity needed to be 
mostly sitting, with a chance to change position as needed 
for comfort.  The examiner believed that the veteran's pain 
decreased his back function.  The examiner reiterated that 
the veteran had a definite deformity of the bone at L-1.  The 
veteran's pain started at about this level and went down to 
the L5-S1 level.  It was very common for a flexion deformity 
at L-1 to have associated pain lower in the back.  The 
flexion deformity increased lordosis to compensate for the 
deformity, and this tended to create the low back pain.  It 
was the examiner's opinion that the veteran's pain over the 
entire lumbar spine was associated with the difficulty at L-
1.  

III.  Application and Analysis

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
instance, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, see 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995), and upon 
review of the pertinent clinical evidence of record, the 
Board finds that a 60 percent evaluation is warranted under 
Diagnostic Code 5293.

Initially, the Board notes that it has evaluated the veteran 
under Diagnostic Code 5293, unlike the RO, because particular 
criteria were applicable in this instance and because such 
application supported a higher evaluation.  See Pernorio v. 
Derwinski, supra. 

As such, as discussed above, Diagnostic Code 5293 provides 
for a 60 percent evaluation, the maximum available, where 
there is evidence of pronounced disability, with persistent 
symptoms compatible with sciatic neuropathy, with little 
intermittent relief.  In this instance, the Board finds that 
the record shows that the veteran has chronic bothersome low 
back pain, which radiates into the right lower extremity, 
with flare-ups once to twice a week to episodes lasting two 
to three weeks.  He takes a couple of Aleve tablets every 
three hours to control pain.  He can walk for only about 10 
minutes and drive for only about 60 minutes, before there is 
back discomfort, and the veteran sleeps in a recliner because 
of the pain.  Further, the veteran has lost jobs because of 
his inability to stand for long periods.  As Accordingly, 
therefore, the Board finds that the veteran's disability 
picture due to his low back to be pronounced and more nearly 
approximate to the schedular criteria required for a 60 
percent evaluation, as provided for under Diagnostic Code 
5293.  See 38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) 
(West 1991).

In reaching this determination, the Board acknowledges that 
it has just listed subjective complaints in support of a 60 
percent evaluation, but the Board stresses that the opinions 
expressed by the VA examiner in August 1999 indicate that the 
veteran's subjective complaints are supported by clinical 
findings.  Further, as to the clinical findings reflected in 
the August 1999 VA orthopedic examination (the most current 
clinical evidence of record), the Board also notes that the 
veteran has limitation of motion of the lumbar spine 
(although it is moderate limitation at the worst), that the 
veteran has a very definite deformity at the L-1 vertebral 
body that is compressed 35 percent (whose severity the 
examiner reiterated several times), that the veteran is 
limited to light activity that should be mostly sitting 
(allowing him to change positions as needed), and that the 
veteran will probably continue to experience chronic 
bothersome low back pain.  Given these clinical findings, as 
with the veteran's subjective complaints, the Board finds 
that the veteran has a pronounced low back disability.

Admittedly, the Board has not addressed all of the criteria 
included in Diagnostic Code 5293 for a 60 percent evaluation, 
but the Board finds that the veteran has persistent symptoms 
compatible with sciatic neuropathy and little intermittent 
relief.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293.  
Given this rather threshold criteria, coupled with the 
veteran's long list of complaints and corroborative clinical 
evidence, the Board finds that the veteran's low back 
disability is also pronounced.

Therefore, in light of the above, the Board concludes that a 
60 percent evaluation for the veteran's low back disability, 
with chronic muscle strain, is warranted.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  Here, the Board has determined that the 
veteran's complaints as to pain, along with the most current 
objective evidence of record (the August 1999 VA 
examination), approximate a pronounced disability under 
Diagnostic Code 5293, and has, accordingly, assigned the 
maximum disability rating provided for under this code.  
Further, the Board stresses that it has assigned the highest 
evaluation provided for under any of the diagnostic codes 
discussed above, which are possibly applicable in this case.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the August 1999 supplemental statement of the case, as he was 
provided with the applicable schedular criteria and informed 
of the reasons and bases for the RO's actions.



ORDER

A 60 percent disability rating is granted for the veteran's 
low back disability, with chronic muscle strain, subject to 
the applicable provisions pertinent to the disbursement of 
monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

